           Case 1:20-cv-10930-JMF Document 9 Filed 03/02/21 Page 1 of 1




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 JOSE QUEZADA, on behalf of himself and all
 others similarly situated,
                         Plaintiffs,                       Case No. 1:20-cv-10930-JMF
                                                           NOTICE OF VOLUNTARY
                -against-                                         DISMISSAL
                                                              WITH PREJUDICE
 BERRICLE LLC
                      Defendant.




         PLEASE TAKE NOTICE, that the above-entitled action against all Defendants shall be

and hereby is dismissed pursuant to F.R.C.P. Rule 41(a)(1)(A)(i) with prejudice; without costs, or

disbursements, or attorneys’ fees to any party.


Dated:     Queens, New York
           March 2, 2021


                                                    Respectfully submitted,

                                                    By: /s/ Mars Khaimov
                                                    Mars Khaimov, Esq.
                                                    Mars Khaimov Law, PLLC
                                                    10826 64th Avenue, Second Floor
                                                    Forest Hills, New York 11375
                                                    marskhaimovlaw@gmail.com
                                                    Attorneys for Plaintiff
